UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4923


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWNATHON JETER, a/k/a Shawn,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Mary G. Lewis, District Judge.
(7:07-cr-00711-MGL-24)


Submitted:   September 11, 2014           Decided:   October 1, 2014


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William N. Nettles, United States
Attorney, E. Jean Howard, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawnathon           Jeter      appeals        from   his    twenty-four      month

sentence imposed pursuant to the revocation of his supervised

release.            On        appeal,       Jeter          challenges      the        procedural

reasonableness           of    his        sentence,        arguing      that    the     district

court’s explanation was insufficient. *                       We affirm.

            In      examining         a    sentence        imposed   upon       revocation     of

supervised     release,          we       “take[]      a   more   deferential         appellate

posture concerning issues of fact and the exercise of discretion

than reasonableness review for [G]uidelines sentences.”                                  United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).                   We will affirm a revocation sentence

that   falls     within        the    statutory         maximum,     unless      we    find   the

sentence to be “plainly unreasonable.”                         United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                           In reviewing a revocation

sentence,      we    must       first       determine        “whether     the    sentence     is

unreasonable,”           using       the    same       general    analysis       employed     to

review original sentences.                    Id. at 438.               Only if we find a

sentence to be procedurally or substantively unreasonable will

we determine whether the sentence is “plainly” so.                              Id. at 439.


       *
       Jeter’s counsel originally filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967).  However, after our
independent review of the record, we ordered counsel to file a
merits brief.



                                                   2
            A    revocation      sentence        is    procedurally     reasonable      if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter    Seven    of    the    Guidelines.            Crudup, 461 F.3d     at    440.

Chapter    Seven     instructs          that,     in     fashioning       a   revocation

sentence, “the court should sanction primarily the defendant's

breach of trust, while taking into account, to a limited degree,

the seriousness of the underlying violation and the criminal

history of the violator.”              U.S. Sentencing Guidelines Manual ch.

7, pt. A(3)(b) (2012).           The statute governing supervised release

further    directs       courts        to   consider         factors    enumerated      in

“section    3553(a)(1),         (a)(2)(B),       (a)(2)(C),       (a)(2)(D),     (a)(4),

(a)(5), (a)(6), and (a)(7).”                 18 U.S.C. § 3583(e) (2012).                The

cross-referenced § 3553(a) factors include (1) “the nature and

circumstances of the offense and the history and characteristics

of the defendant”; (2) “the need for the sentence imposed . . .

to afford adequate deterrence to criminal conduct,” “to protect

the   public     from    further       crimes     of     the   defendant,”       and   “to

provide    the     defendant     with       needed      educational     or    vocational

training, medical care, or other correctional treatment in the

most effective manner”; (3) the sentencing range established by

the   Guidelines;        (4)    the    pertinent        policy    statements      of   the

Sentencing       Commission;          (5) “the        need   to   avoid       unwarranted

sentencing disparities among defendants with similar records who

                                             3
have been found guilty of similar conduct”; and (6) “the need to

provide restitution to any victims of the offense.”                            18 U.S.C.

§ 3582   (2012).           Absent   from     these       enumerated       factors     is   §

3553(a)(2)(A), which requires district courts to consider the

need for the imposed sentence “to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment       for    the    offense.”          The    district    court     also   must

provide an explanation of its chosen sentence, although this

explanation “need not be as detailed or specific” as is required

for an original sentence.                 United States v. Thompson, 595 F.3d
544, 547 (4th Cir. 2010).

             When imposing a revocation sentence, a district court

should     avoid       punishing      a     defendant         for   criminal     conduct

supporting the revocation of his supervised release.                             Crudup,
461 F.3d      at    437-38    (holding     that,       in     fashioning     supervised

release sentences, Chapter Seven policy statements make clear

that primary goal is not to punish new criminal conduct but

rather     to        penalize    defendant’s            failure     to     comply     with

court-ordered terms of supervision); USSG ch. 7, pt. A(3)(b).

However,     while     a   district       court    may    not    impose    a   revocation

sentence     based         predominately          on    the     seriousness      of    the

releasee’s violation or the need for the sentence to promote

respect for the law and provide just punishment, mere reference

to such considerations does not render a revocation sentence

                                             4
procedurally unreasonable when those factors are relevant to,

and considered in conjunction with, the enumerated § 3553(a)

factors.    See United States v. Webb, 738 F.3d 638, 642 (4th Cir.

2013).     Moreover, “the court ultimately has broad discretion to

revoke its previous sentence and impose a term of imprisonment

up to the statutory maximum.”           Crudup, 461 F.3d at 439 (internal

quotation marks omitted).

            Because Jeter argued for a sentence below the advisory

Guidelines range, he preserved an argument of procedural error

in   failing     to   address    his    arguments      and   provide    a    proper

explanation of his sentence.             See United States v. Lynn, 592
F.3d 572, 578 (4th Cir. 2010).                Preserved claims are reviewed

for abuse of discretion, and if this court finds abuse, reversal

is required unless the error was harmless.                Id. at 576.

            Here, the court imposed a twenty-four-month sentence,

finding that such a sentence reflected the “seriousness of the

offense,”       promoted    respect    for    the     law,   provided       adequate

punishment, and afforded adequate deterrence.                   The court also

recognized that Jeter had not met his “short-term goals” the

last     time    he   was   released.         While    the   district       court’s

discussion was brief, we find that this case is governed by

Webb, where we held that consideration of the omitted § 3553(a)

factors    was    appropriate,    so   long    as   the   discussion    of    those

factors was connected with enumerated factors.                As in this case,

                                         5
the discussion in Webb was brief and conclusory and was mostly a

listing of the factors, some enumerated and some omitted, that

were considered.   However, the court recognized Jeter’s failure

to comply with the conditions of his supervised release; this

was not a complex case; and Jeter was sentenced at the bottom of

his Guidelines range.

          Accordingly, we affirm Jeter’s sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    Court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     6